Citation Nr: 1427307	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  10-04 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to March 1989.  He died in May 2002.  The appellant was the Veteran's spouse at the time of his death. 

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision issued by the RO.

In a July 2009 determination, the RO denied entitlement to a death pension.  The appellant perfected an appeal.  In a February 2013 decision, the RO granted entitlement to death pension benefits with aid and attendance effective from September 28, 2010.  The appellant was notified of this grant in April 2013.  The Board finds that this action constitutes a full grant of the benefits sought, and the claim for death pension benefits is no longer open for appellate review.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Although the Board regrets the additional delay, the appellant's claim for entitlement to service connection for the cause of the Veteran's death must be remanded in order to ensure that due process is followed and that there is a complete record upon which to decide such claim so that the appellant is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, a remand is necessary to obtain the Veteran's terminal hospital reports and to obtain an opinion as to whether the cause of the Veteran's death is related to service.  

To establish service connection for the cause of a veteran's death, evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but, rather, there must have been a causal connection.  38 C.F.R. § 3.312 (2013). 

The Veteran's certificate of death reflects that he died in May 2002 at Baylor All Saints Hospital in Fort Worth, Texas.  The immediate cause of death was listed as lung carcinoma and the approximate interval between onset and death was six months.  The Veteran's terminal hospital reports from the above-cited private hospital have not been associated with the claims file.  Accordingly, records from Baylor All Saints Hospital in Fort Worth, Texas should be requested on remand.  VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2002).  

In addition, the VA's duty to assist requires VA to provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.   

Review of the service treatment records show that upon enlistment examination in March 1968, the Veteran reported having asthma attacks.  A private doctor's note indicates that the Veteran did not have a history of asthma but had wheezing and upper respiratory infections.  The doctor noted that the Veteran had some shortness of breath but his lungs were normal and the shortness of breath was attributed to being overweight.  Enlistment examination of the lungs and chest x-ray examination were normal.  

A June 1972 service treatment record shows a diagnosis of acute bronchitic asthma.  A September 1972 record shows a diagnosis of asthma and upper respiratory infection.  A February 1976 examination report indicates that upon examination of the lungs, there were abnormal breath sounds at the base of both lungs.  The chest x-ray examination report noted that the Veteran reported having chest congestion.  Chest x-ray examination was normal.  It was noted that the Veteran smoked one and a half packs of cigarettes a day and he had a productive cough in the morning.  A June 1976 service treatment record indicates that the Veteran had "chronic bronchiolitis (smoking)." 

A September 1983 service treatment record indicates that the Veteran had an upper respiratory infection.  A March 1984 examination report indicates that examination of the lungs was normal.  A February 1985 service treatment record indicates that the Veteran smoked two packs a day for 14 years.  An April 1985 chest x-ray examination report notes that there was a patchy infiltrate in the right upper lung.  A June 1986 chest x-ray report indicates that there were no definite abnormalities.  

These in-service findings at least suggest the possibility that the later-diagnosed lung cancer may have manifested to some degree during his military service or may be otherwise etiologically linked to the findings shown during service.  There is no VA medical opinion of record addressing this evidence or otherwise addressing the question of whether the in-service findings are at least as likely as not an early manifestation of the pathology later diagnosed as lung cancer.  

The Board finds that a VA medical opinion is necessary to ascertain whether the lung cancer which caused the Veteran's death is at least as likely related to the findings in service.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Appellant to complete a release form or to provide to VA the Veteran's medical records from Baylor All Saints Hospital in Fort Worth, Texas, so that treatment records can be obtained from this provider for the Veteran's terminal hospitalization in May 2002.  

2.  Provide the Veteran's claims file to a VA physician for review and an opinion as to whether a disability of service origin contributed substantially or materially to the Veteran's cause of death. 

After reviewing the claims file, the VA physician should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's lung cancer was causally related to his active duty service, to specifically include any pertinent symptoms, diagnoses, or findings documented during service?  Is it at least as likely as not that a disability of service origin contributed substantially or materially to cause the Veteran's death from lung cancer?  

In particular, the examiner should please specifically discuss the service treatment records showing a diagnosis of acute bronchitic asthma in June 1972, a diagnosis of asthma and upper respiratory infection in September 1972, abnormal breath sounds at the base of both lungs upon examination in February 1976, a diagnosis of chronic bronchiolitis (smoking) in June 1976, a diagnosis of an upper respiratory infection in September 1983, and an April 1985 chest x-ray examination report showing a patchy infiltrate in the right upper lung.  Service treatment records note that the Veteran smoked one and a half to two packs of cigarettes a day and he had complaints of productive cough in the morning and chronic congestion.  

The examiner should please specifically explain whether these findings are at least as likely as not (a 50% or higher degree of probability) etiologically related to the Veteran's later-diagnosed lung cancer.

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  A complete rationale for all opinions expressed should be set forth in the examination report.  If the VA physician cannot provide a rationale without resorting to speculation, the VA physician should explain why it is not possible to provide an opinion. 

3.  After completion of the above and any additional development deemed necessary, the issue of service connection for the cause of the Veteran's death should be readjudicated in light of all the evidence of record.  If any benefit sought remains denied, the appellant should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


